Citation Nr: 1114434	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-23 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953, and from August 1956 to June 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's hearing loss claim has not been framed as a new and material evidence claim by the RO.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Additionally, the Board notes that since the issuance of the statement of the case, an August 2008 VA orthopedic examination has been associated with the record.  However, this examination report pertains to the Veteran's left shoulder disability and is in no way relevant or pertinent to his hearing loss or tinnitus.  As such, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board.

Finally, in the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In January 2011, however, the Veteran's wife withdrew this hearing request due to the fact that the Veteran has been placed under hospice care in a nursing facility.  The Board finds the hearing request has been withdrawn and that there is no outstanding request pending at this time. See 38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).
FINDINGS OF FACT

1.  An unappealed August 2000 rating decision denied service connection for bilateral hearing loss.

2.  The evidence pertaining to bilateral hearing loss received subsequent to the August 2000 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  The Veteran has bilateral hearing loss that is related to service.

4.  The Veteran has tinnitus that is related to service.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service connection for the Veteran's bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 20.1103 (2010).
	
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for the Veteran's bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for bilateral hearing loss and tinnitus; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an August 2000 rating decision, the Veteran's claim for service connection for bilateral hearing loss was denied.  The Veteran was notified of his appellate rights and did not appeal the decision.  Thus, the decision became final.  

In April 2005 the Veteran sought to reopen his previously denied claim.  A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  For claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Since the August 2000 rating decision, VA medical treatment records have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  

This new evidence is also material.  In the August 2000 rating decision, service connection was denied for bilateral hearing loss because the record did not show a link between this disorder and service.  Since the 2000 decision, positive nexus evidence has been received.  Specifically, in a February 2005 report, Frederick E. Cobb, Ph.D., CCC-A, opined, "this Veteran suffers with a profound neural hearing loss, constant tinnitus as a secondary or related symptom of his noise-induced hearing impairment."  As for the source of the noise exposure, Dr. Cobb discussed the Veteran's "military noise exposure and acoustic trauma secondary to his military combat exposure and duty," and further noted he had not experienced recreational or occupational noise exposure since active duty.  This evidence is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection, and is not cumulative or redundant of existing evidence.  As such, the Veteran's claim is reopened, and the merits of both the hearing loss and tinnitus claims will now be addressed.

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of both bilateral hearing loss and tinnitus, documented, for example, in the 2005 report of Dr. Cobb.  Further, audiometric data from April 1998 establishes a diagnosis of bilateral hearing loss for VA purposes.
      
In addition, the evidence here supports that the Veteran's hearing loss and tinnitus were incurred in and are related to service.  In this case, the Veteran's service treatment records have been lost.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  

The Board finds the lay evidence of record here to be probative on the issue of in-service incurrence.  The Veteran has stated that he was exposed to loud noise, including sirens and rocket firing while serving in Vietnam in 1967 to 1968 at Cam Ranh Bay, and 1969 to 1970 at Ben Wah.  The Board finds the Veteran is both credible and competent to report his symptoms of hearing loss from this time.  The Court of Appeals for Veterans Claims has recently held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is further persuaded by the positive nexus evidence of record.  As described above, the Veteran's tinnitus and bilateral hearing loss have both been related to in-service noise exposure.  In the February 2005 report, Dr Cobb opined, "this Veteran suffers with a profound neural hearing loss, constant tinnitus as a secondary or related symptom of his noise-induced hearing impairment."  As for the source of the noise exposure, Dr. Cobb discussed the Veteran's "military noise exposure and acoustic trauma secondary to his military combat exposure and duty," and further noted he did not experience recreational or occupational noise exposure since active duty.  He further noted the absence of military-supplied hearing protection available at the time the Veteran served.  Further, in a July 2006 VA treatment record, it was noted that the Veteran's "hearing troubles date to service in Vietnam from gunfire and artillery."  The Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that Board may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the Veteran of in-service acoustic trauma where the history has not been found by the Board to be inaccurate; the case involved a Korean War Veteran and 1973 fire destroyed records); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  The Board finds no reason here to doubt the credibility of the statements made by the Veteran.  His statements have been both internally consistent, and consistently reported to medical providers in the course of receiving treatment.

Additionally, the file contains no nexus evidence to the contrary of Dr. Cobb's findings or the July 2006 VA treatment record.  As such, and given all of the above evidence, the Board finds the evidence supports that the Veteran's current bilateral hearing loss and tinnitus were incurred in service and are related to service.  Accordingly, the claims are granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


